312 F.2d 198
Weldon HOWELL and Mercantile National Bank at Dallas, et al., Appellants,v.COLORADO INTERSTATE GAS COMPANY, Appellee.
No. 19524.
United States Court of Appeals Fifth Circuit.
January 17, 1963.

Wm. Q. Boyce, Amarillo, Tex., for appellants.
Lewis M. Poe, Robert R. McCracken, Robert C. McHugh, Colorado Springs, Colo., A. J. Foley, Amarillo, Tex., for appellee.
Before RIVES, JONES and BROWN, Circuit Judges.
PER CURIAM.


1
We are in agreement with the decision of the court below. The facts, controlling questions and the court's reasoning is adequately set forth in its opinion, D.C., 202 F.Supp. 119. We have considered the errors urged here by Appellant. None warrant reversal. The judgment is


2
Affirmed.